                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


JOSEPH NATHANIEL NEWLIN,                     )
                                             )
                     Plaintiff,              )
                                             )
       v.                                    ) CIVIL ACTION NO. 1:19-cv-06248-KPF-SLC
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
                     Defendant.              )


                                            ORDER

       Upon consideration of Plaintiff’s Unopposed Motion for an Extension of Time to File

Plaintiff’s Motion for Judgment on the Pleadings and Memorandum in Support on or before

March 9, 2020, it is hereby ORDERED that Plaintiff’s Motion is GRANTED.

       The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 18.

       SO ORDERED this 24th day of February, 2020.
